Cooper, C. J.,
delivered the opinion of the Court.
The appellant was the owner of the land in controversy,, and in 1876 removed to the State of Texas, leaving her son, the husband of appellee, in charge of the property as her agent-In 1877, Mr. Reach informed his wife that he would not pay the taxes on the land ; -whereupon she borrowed from her brother a sum of money, and gave it to her husband to buy in the land at tax sale for her. This was done, and the appellee, claiming to-be owner under the tax-deed, went upon the premises, and,.find*349ing there an occupant who had been admitted to possession by Mr. Reach, directed him to remain in possession as her agent and tenant, to which he assented. In 1885 the appellant returned from Texas and moved upon the place, re-occupying the residence which was at that time occupied by the person who had been put in possession by Mr. Reach, and who had remained in possession for Mrs. Reach. This tenant, being directed so to do by appellant, vacated the house and moved into a cabin on the land. The appellee, after her purchase at the tax-sale, went on one occasion on the premises and remained there one night, and has since that occasion been on the place a few times in the dajr. These are the facts stated most strongly for the appellee, and in our opinion are not sufficient to uphold the judgment she has secured. It is true that, in actions of this character, title is not involved ; but only the right of possession. But a mere scrambling possession, secured by collusion with the tenant or by receiving an unlawful attornment from him, cannot be made the foundation of a right to even this possessory action as against the owner who quietly enters upon the premises and demands and receives from the tenant possession thereof. Under the facts of this ease, the appellant does not show herself to be entitled to remain in possession and defeat a right of possession in appellee because she is owner; but she shows a previous peaceable possession as owner, and that this possession has remained in a person let into the premises by her agent, and a collusive agreement between this person and the appellee that he would remain in possession for appellee, and not for appellant. There has been no actual ouster of the tenant, no vacant possession upon which appellee could enter, no actual possession by appellee. Unless words are acts, the possession has always been in appellant, and she violated no right of appellee in occupying the premises. We do not think the verbal possession (if such an expression is admissible) of appellee sufficient to uphold the judgment. It is therefore reversed and cause remanded.